         Case 6:21-cv-00057-ADA Document 351 Filed 11/19/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


VLSI TECHNOLOGY LLC,

                      Plaintiff,
                                                        Lead case: 1:19-cv-977-ADA

       v.                                               (Consolidated with No. 6:19-cv-255-
                                                        ADA and No. 6:19-cv-256-ADA)

INTEL CORPORATION,                                      JURY TRIAL DEMAND

                      Defendant.



                           Stipulation To Amend Scheduling Order

Per the agreement of the parties, the scheduling order in the above-captioned matters is hereby
amended as follows:

    Current Dates       Amended Dates                                 Item
  October 26, 2020     November 9,         Parties exchange objections to rebuttal exhibit lists and
                       2020                objections to deposition counter-designations. VLSI
                                           provides revisions to jury instructions.
  October 26, 2020     November 20,        Parties file motions in limine.
                       2020
                       December 4, 2020 Parties file responses to motions in limine.

  October 30, 2020     December 18,        File pretrial order and pretrial submissions (jury
                       2020                instructions, exhibits lists, witness lists, designations),
                                           draft verdict forms, ½ page statement of case, and voir
                                           dire questions for the court to ask jurors.
  November 13,         January 5, 2021     Pre-Trial Conference
  2020 9:00AM




Stipulation to Amend Agreed Scheduling Order
           Case 6:21-cv-00057-ADA Document 351 Filed 11/19/20 Page 2 of 3




      Dated: November 19, 2020


By:     /s/ Andy Tindel_______                     By:    /s/ J. Stephen Ravel______

      Andy Tindel (Texas Bar No. 20054500)         J. Stephen Ravel
      atindel@andytindel.com                       Texas State Bar No. 16584975
      MANN | TINDEL | THOMPSON                     KELLY HART & HALLMAN LLP
      112 E. Line Street, Suite 304                303 Colorado, Suite 2000
      Tyler, Texas 75702                           Austin, Texas 78701
      Telephone: (903) 596-0900                    Tel: (512) 495-6429
      Facsimile: (903) 596-0909                    Email: steve.ravel@kellyhart.com

      J. Mark Mann (Texas Bar No. 12926150)        James E. Wren
      mark@themannfirm.com                         Texas State Bar No. 22018200
                                                   1 Bear Place, Unit 97288
      G. Blake Thompson (Texas Bar No. 24042033
                                                   Waco, Texas 76798
      blake@themannfirm.com
                                                   Tel: (254) 710-7670
      MANN | TINDEL | THOMPSON                     Email: james.wren@baylor.edu
      300 W. Main Street
      Henderson, TX 75652                          William F. Lee (pro hac vice)
      Telephone: (903) 657-8540                    Louis W. Tompros (pro hac vice)
      Facsimile: (903) 657-6003                    Kate Saxton (pro hac vice)
                                                   WILMER CUTLER PICKERING HALE
      Morgan Chu (pro hac vice)                    & DORR LLP
      Benjamin W. Hattenbach (pro hac vice)        60 State Street
      Keith Orso (pro hac vice)                    Boston, Massachusetts 02109
      Christopher Abernethy (pro hac vice)         Tel: (617) 526-6000
      Amy E. Proctor (pro hac vice)                Email: william.lee@wilmerhale.com
      Dominik Slusarczyk (pro hac vice)            Email: louis.tompros@wilmerhale.com
      Charlotte J. Wen (pro hac vice)              Email: kate.saxton@wilmerhale.com
      Brian Weissenberg (pro hac vice)
      Benjamin Monnin (pro hac vice                Gregory H. Lantier (pro hac vice)
      Jordan Nafekh (pro hac vice)                 Amanda L. Major (pro hac vice)
      IRELL & MANELLA LLP                          WILMER CUTLER PICKERING HALE
      1800 Avenue of the Stars, Suite 900          & DORR LLP
      Los Angeles, California 90067                1875 Pennsylvania Avenue
      Telephone: (310) 277-1010                    Washington DC 20006
      Facsimile: (310) 203-7199                    Tel: (202) 663-6000
      mchu@irell.com                               Email: gregory.lantier@wilmerhale.com
      bhattenbach@irell.com                        Email: amanda.major@wilmerhale.com
      korso@irell.com
      cabernethy@irell.com                         Attorneys for Intel Corporation
      aproctor@irell.com
      dslusarczyk@irell.com
      cwen@irell.com



 Stipulation to Amend Agreed Scheduling Order
                                            -2 -
        Case 6:21-cv-00057-ADA Document 351 Filed 11/19/20 Page 3 of 3




   bweissenberg@irell.com
   bmonnin@irell.com
   jnafekh@irell.com

   Michael H. Strub, Jr. (pro hac vice)
   Babak Redjaian (pro hac vice)
   IRELL & MANELLA LLP
   840 Newport Center Drive, Suite 400
   Newport Beach, California 92660
   Telephone: (949) 760-0991
   Facsimile: (949) 760-5200
   mstrub@irell.com
   bredjaian@irell.com

  Craig D. Cherry (Texas Bar No. 24012419)
  ccherry@haleyolson.com
  HALEY & OLSON, P.C.
  100 N. Ritchie Road, Suite 200
  Waco, Texas 76701
  Telephone: (254) 776-3336
  Facsimile: (254) 776-6823

   Attorneys for VLSI Technology LLC




Stipulation to Amend Agreed Scheduling Order
                                           -3 -
